Exhibit 31.1Certification of Tammy Skalko pursuant to Section 302 of the Sarbanes-Oxley Act of CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Pole Perfect Studios, Inc. (the "Company") for the quarter ended March 31, 2009, as filed with the Securities and Exchange Commission on the date hereof, the undersigned, in the capacity and date indicated below, hereby certifies that: 1.I have reviewed this quarterly report on Form 10-Q of Pole Perfect Studios,
